Citation Nr: 0839873	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability to include gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
September 1963, from January 1964 to January 1967, from 
February 1968 to February 1971, and from March 1971 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In April 2004, the Board denied service connection for 
tinnitus and denied a compensable rating for bilateral 
hearing loss disability.  The Board remanded service 
connection for GERD, service connection for sinusitis, and a 
higher rating for the lumbar spine.  

With respect to the two claims denied by the Board in April 
2004, that is, service connection for tinnitus and a 
compensable rating for bilateral hearing loss disability, in 
June 2005, the United States Court of Appeals for Veterans 
Claims (Court), remanded those claims to the Board.  Since 
then, service connection for tinnitus has been granted and 
the veteran has withdrawn his appeal for a higher rating for 
bilateral hearing loss disability. 

With respect to the veteran's appeal for service connection 
for sinusitis, that claim has been granted.  As this 
determination constitutes a full grant of the benefits sought 
as to those claims, they are no longer in appellate status.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).



FINDINGS OF FACT

1.  There is competent medical evidence that a diagnosis of 
GERD related to heartburn is related to the veteran's 
service.  

4.  Throughout the appeal period, lumbar spine degenerative 
joint disease has been manifested by pronounced 
intervertebral disc syndrome with left lower extremity 
radiculopathy and severe lumbar spine limitation of motion.


CONCLUSIONS OF LAW

1.  GERD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  For the entire appeal period, the criteria for a 60 
percent schedular rating for pronounced intervertebral disc 
syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71, Plate V, § 4.71a, Diagnostic Codes 5292, 
5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008), VA has a duty to notify and assist the 
claimant in the development of the claim.  With respect to 
service connection for GERD, the Board is granting the 
benefit sought on appeal.  Accordingly, the duty to notify 
and the duty to assist need not be discussed.

With respect to a higher rating for the lumbar spine 
disability, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that VA 
must provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, a disability 
rating for the award.

The claimant challenges the initial evaluation following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all pertinent records.  The claimant was 
provided an opportunity to set forth his contentions during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The claimant was afforded VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim. 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's service treatment records (STRs) reflect that 
he was sound at entry in October 1960.  He did not report any 
previous stomach or esophagus trouble and the examiner found 
the abdomen and viscera normal.  Stomach-related complaints 
first arose in October 1962.  He had vomited blood, which was 
attributed to acute gastritis of questionable etiology.  He 
underwent a separation examination in August 1963 and checked 
"no" to history of stomach, liver, or intestinal trouble.  
The abdomen and viscera were normal.

The veteran reentered active service in January 1964.  He was 
found to be sound at that time.  In October 1966, the veteran 
was seen for a one-year history of burning in the stomach.  
In November 1966, he underwent a separation examination and 
checked "yes" to history of stomach, liver, or intestinal 
trouble.  He noted a burning sensation periodically in the 
stomach and throat.  "Heartburn" was assessed, although the 
abdomen and viscera were otherwise found normal.  

During a February 1968 enlistment examination, the veteran 
checked "no" to history of stomach, liver, or intestinal 
trouble.  The examiner found the abdomen and viscera to be 
normal.  In January 1977, the veteran again checked yes to 
history of stomach, liver, or intestinal trouble, but the 
examiner found the abdomen and viscera to be normal.  

At his retirement physical examination in March 1982, the 
veteran checked "no" to history of stomach liver, or 
intestinal trouble.  The examiner found the abdomen and 
viscera normal.  

Clinical reports and health-problem lists dated in the 1980s 
and early 1990s do not mention a complaint of reflux.  In 
December 1998, a physician of Arkansas Gastroenterology found 
GERD, but did not mention the date of onset.  A June 2000 
private report notes a history of heartburn for years.  The 
diagnosis was chronic GERD with Barrett's esophagus and 
continued esophagitis (Barrett's esophagus is also known as 
Barrett's syndrome.  It is a peptic ulcer of the lower 
esophagus, Dorland's Illustrated Medical Dictionary 1625 
(28th ed. 1994)).  

The veteran requested service connection for reflux in March 
2002.  In October 2003, the veteran testified at a 
videoconference before the undersigned Veterans Law Judge 
that heartburn symptoms began during active military service.  
He testified that he did not have this prior to service.  He 
testified that he first sought treatment after active 
service.  In May 2006, he asserted that Barrett's disease 
caused GERD.

In October 2007, a VA physician examined the veteran and 
offered a diagnosis of GERD.  The examiner noted that the 
veteran had reflux symptoms "all of his life even before he 
went into the military."  The examiner reviewed the claims 
files and concluded that GERD is not related to active 
military service.  

The October 2007 VA medical opinion is not persuasive.  
Although the examiner dissociated GERD from active service on 
the basis that it preexisted active service, that opinion 
does not outweigh the enlistment examination report that 
notes that the veteran was normal at entry.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The language of the regulation 
dictates that once the presumption is in place, the burden 
shifts to the government to offer clear and unmistakable 
evidence to rebut the presumption of service connection.  
Miller v. West, 11 Vet. App. 345, 347 (1998).  Additionally, 
in the case of aggravation of a preexisting condition, the 
government must point to a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
In this case, because GERD was not noted at entry, the 
veteran must be accorded the presumption of soundness.  

The only other available evidence on the matter is the 
veteran's credible testimony.  He testified that heartburn 
symptoms began during active service.  His testimony is 
persuasive because he is competent to report when symptoms 
arose and his testimony is corroborated by his STRs, which 
note that heartburn complaints arose during active service.  

VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The veteran's testimony may 
help determine when symptoms arose, but not why they arose.  

In this case, the veteran testimony concerning the onset of 
chronic heartburn during active service helps establish the 
fact.  Although the VA medical examiner reported that GERD 
pre-existed active service, there has been no clear and 
unmistakable evidence that the enlistment examination report 
is erroneous.  Thus, the VA examiner may help us find that 
GERD began with the heartburn symptoms that arose during 
active service, but not prior to active service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Resolving all reasonable doubt in favor of the 
veteran, service connection for GERD is granted.  Gilbert, 
supra.  

Higher Initial Rating for Lumbar Degenerative Joint Disease

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
more recently held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Degenerative joint disease of the lumbar spine has been rated 
40 percent disabling for the entire appeal period, that is, 
since September 25, 2000.  Throughout the appeal period, 
lumbar spine degenerative joint disease has been manifested 
by symptoms approximating pronounced intervertebral disc 
syndrome and severe limitation of motion of the lumbar spine. 

During a January 2003 VA compensation examination, the 
veteran could flex the lumbar spine backward to only 5 
degrees.  This is severe limitation of motion productive of a 
40 percent rating under Diagnostic Code 5292.  

During an April 2003 VA compensation examination, the veteran 
reported daily low back pain.  X-rays showed spondylysis at 
L5-S1 with spurring of the lumbar spine.  Although the 
limitation of motion was not as severe as that shown in 
January, additional functional impairment due to weakness was 
reported.  The veteran was limited to lifting no more than 25 
pounds.  The orthopedic examiner found no evidence of 
degenerative disc disease or radiculopathy.  

In a July 2003 addendum report, another VA physician 
explained that degenerative disc disease and the current 
degenerative changes of the lumbar spine "are likely one in 
the same."  

A May 2007 VA neurological compensation examination report 
reflects that the neurologist elicited radicular 
manifestations.  The neurologist noted the veteran's 
complaint of pain radiating down the left lower extremity to 
about the knee.  The veteran was not working, but his lack of 
a job was unrelated to his back pain.  There was no 
incapacitating episode of back pain in the recent 12 months.  
Flare-ups of pain were reported, however.  Backward extension 
was limited to 10 degrees.  The diagnoses were chronic low 
back pain from degenerative joint disease and left lower 
extremity pain consistent with L5 radiculopathy.  

A June 2007 VA orthopedic examination report reflects 
limitation of motion and additional functional impairment due 
to weakened movement, fatigability, and incoordination.  The 
examiner found pain radiating to both buttocks.  Spasm at the 
lumbar spine was noted. 

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

Not all the above reports reflect severe limitation of 
motion; however, all reports need not agree.  38 C.F.R. 
§ 4.2.  The rater must reconcile the reports into a 
consistent picture to accurately reflect the elements of 
disability.  Id.  Because severe limitation of motion is 
shown both at the beginning of the appeal period and at the 
most recent examination, the Board finds that severe 
limitation of motion is approximated throughout the appeal 
period.   No further analysis is needed under Diagnostic Code 
5292.  However, radiculopathy must be rated.  

Awarding separate ratings for separate symptoms has always 
been available.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  Because left lower extremity radiculopathy was 
confirmed by the neurologist, the Board will favorably 
consider a separate rating.  Below are some relevant rating 
criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral combine with 
application of the bilateral factor.  

Diagnostic Code 8520 is analogous to left lower extremity 
radiculopathy because the anatomical area of the neurologic 
deficits more nearly approximates the level of disability 
produced by sciatica when considering functional impairment, 
anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement of radiating pain to the buttocks and left lower 
extremity are sensory only.  Therefore, the Board considers 
this one-sided radiculopathy to be no worse than mild.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  38 C.F.R. § 4.124(a), Code 8520 (2007).

Because no motor involvement is shown, the disability more 
nearly approximates mild sciatica.  Thus, the Board will 
consider a 10 percent rating under Diagnostic Code 8520, for 
the left lower extremity for the entire appeal period.  The 
Board must next determine whether other codes offer ratings 
higher than a 40 percent rating for limitation of motion 
combined with a 10 percent rating for sciatica.  Diagnostic 
Code 5293 offers such a rating.

Under Diagnostic Code 5293, a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

Comparing the manifestations to the rating criteria, there is 
evidence of constant low back pain with little intermittent 
relief.  Radiating buttock pain, left lower extremity pain, 
and lumbar tenderness are compatible with sciatic neuropathy.  
Characteristic pain and muscle spasm are demonstrated.  The 
only symptom missing for a 60 percent intervertebral disc 
syndrome rating is absent ankle jerks.  Missing ankle jerks 
alone is not fatal to the claim, however.  Because the 
symptoms shown more nearly approximate the criteria for a 60 
percent rating, the Board will grant a 60 percent rating 
under Diagnostic Code 5293.  This 60 percent rating is more 
advantageous than a 40 percent rating for limitation of 
motion and a separate 10 percent rating for left lower 
extremity radiculopathy.  

Next for consideration are the changes to the rating schedule 
that occurred during the veteran's appeal period.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation 
for the period prior to the effective date of the change and 
may continue to apply it after the change, if favorable to 
the veteran.  VAOPGCPREC 3-2000.  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  The maximum schedular rating 
available remained at 60 percent; however, it became based on 
duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

In this case, there is no evidence of incapacitating 
episodes.  This revision therefore would not result in a 
greater benefit than the 60 percent already granted above.  
However, another new and significant provision provides that 
orthopedic and neurologic manifestations may be separately 
evaluated under appropriate codes and those evaluations may 
be used if they result in a greater benefit.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note 2 (effective September 
23, 2002).  Thus, the Board must consider whether the new 
method set forth at Note 2 results in a rating greater than 
60 percent.  

Earlier, we determined that the lumbar spine could be 
rated 40 percent for limitation of motion and 10 percent 
for neurologic radiculopathy, and no higher.  Thus, a 
rating greater than 60 percent is not shown through the 
use of Note 2 above.  

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, new and significant rating criteria 
were added to the rating schedule, effective from September 
26, 2003.  Under the newest rating criteria, the diagnostic 
code numbers changed.  Spine disabilities are now rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

These changes have recoded intervertebral disc syndrome under 
Diagnostic Code 5243 and added a new formula for rating 
limitation of motion of the thoracolumbar spine that was not 
available prior to September 26, 2003.  Because the rating 
schedule requires that thoracolumbar spine ankylosis be shown 
for a higher rating, the most recent rating criteria do not 
help the veteran.  

In this case, because the highest schedular rating for 
intervertebral disc syndrome has been applied, there is no 
need for further consideration pursuant to the decision 
reached in Deluca, supra.  Johnston v. Brown, 10 Vet. App. 80 
(1997) (when the maximum schedular rating is in effect for 
loss of motion of a joint, and the disability does not meet 
the criteria for a higher evaluation under any other 
applicable Diagnostic Code (after all other potential 
Diagnostic Codes have been considered), further consideration 
of functional loss may not be required).  

After consideration of all the evidence of record, including 
the testimony, the Board finds that for the entire appeal 
period, a 60 percent rating should be granted under 
Diagnostic Code 5293.  The evidence does not contain factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  The assignment of staged ratings therefore is 
not necessary.  Hart, supra.  

Extraschedular Consideration

38 C.F.R. § 3.321(b) (2007) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer it.  Colayong v. West 
12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the veteran has not asserted nor does the 
evidence suggest that a schedular rating is inadequate or 
that exceptional or unusual circumstances exist.  









ORDER

Service connection for GERD is granted.  

A 60 percent schedular rating for lumbar spine degenerative 
joint disease is granted for the entire appeal period, 
subject to the laws and regulations governing payment of 
monetary benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


